ALREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for wrongful death brought by Inoa Davis, administratrix of Harry Carson. The deceased was a passenger in an automobile which was struck at a grade crossing. At the close of the evidence special interrogatories were submitted. One of them raised the question as to whether any objects obstructed the view of the driver from seeing the train. The jury answered this question in the negative. Another question was whether the deceased relied solely upon the watchman to warn him of the approaching train. This the jury answered in the affirmative. The jury also specially found that the failure to have a watchman was the proximate cause of the injury, that the deceased exercised ordinary care in approaching the crossing, and that it was dark at the time the accident occurred. The jury also returned a general verdict for plaintiff. Defendant prosecuted error, claiming that the special findings were inconsistent with the general findings. In sustaining the judgment, the Court of Appeals held:
1. A special verdict will be permitted to override a general verdict only where the special findings are wholly irreconcilable with the general verdict.
2. As it cannot be said that the special findings in this ease are wholly irreconcilable with the general verdict, the general verdict must stand.